 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 WILLIAM TSUMPES,                                        Case No.: 2:17-cv-00393-APG-CWH

 4           Plaintiff                                            Order Dismissing Case

 5 v.

 6 T3 MOTION, INC.,

 7           Defendant

 8         This case was stayed after defendant T3 Motion, Inc. filed for bankruptcy in 2017. I

 9 ordered the parties to file a status report by February 28, 2019. ECF No. 36. No one responded.

10 I therefore dismiss this case without prejudice for failure to prosecute.

11         IT IS THEREFORE ORDERED that this case is DISMISSED without prejudice. The

12 clerk of court is instructed to close this case.

13         DATED this 5th day of March, 2019.

14

15
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
